DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 10 and 14, in lines 1-2, Applicant recites that the on-value is between “about 45oC to about 45oC”.  This is not a range as Applicant is reciting 45oC twice.  Additionally, it is unclear to Examiner how the on-value (which triggers on the heating element) is higher than the off-value (which triggers off the heating element).  It seems that the heating element should be activated when the temperature reaches a lower temperature and deactivated when the temperature reaches a higher temperature.  Examiner respectfully asks Applicant for clarification or amendment.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deering (US 2016/0363286).  
Regarding claim 1, Deering discloses a heating unit for a light assembly comprising: a heating element (232,236,252) attached to a transparent window 216 and configured to heat the transparent window; a controller (at least 224,228,248; see Figure 21 and para [0078]) configured to provide electrical power to the heating element (232,236,252); and a connector (at least 244) having a first end in contact with the heating element (232,236,252) and a second end in connection with the controller (224,228,248), wherein the first end contacts the heating element under a pre-loaded force (see at least Figure 21 and paragraph [0078]; see also Figures 1-5 and paragraphs [0058]-[0063] for teachings of related embodiment).

Regarding claim 3, the connector 244 in Deering comprises a compression spring (see at least Figure 21 and para [0078]).
Regarding claim 4, the controller in Deering includes a printed circuit board 228, an electrode 248 is formed on the PCB and the second end of the connector 244 contacts the electrode under a pre-loaded force (see at least Figure 21 and para [0078]).  
Regarding claim 5, the heating element (232,236,252) in Deering comprises a transparent conductive film (collective 232,236; Examiner additionally notes that paragraph [0070] teaches that the conductive traces 236 themselves can be a transparent conductive film covering the entirety of the transparent substrate/film 232) attached to the transparent window 216; and two contact pads 252 formed on the transparent conductive film on edge regions of the transparent conductive film, wherein each contact pad 252 includes an electrode area for contacting with the connector 244 (see at least Figure 21 and paragraph [0078]).  
Regarding claim 6, a resistance between the two contact pads in Deering is between about 20 ohms to about 60 ohms (see at least paragraphs [0016] and [0062]).  
Regarding claim 7, the unit in Deering further comprises a temperature sensor (at least PTC ink traces 108) connected to the controller (see at least Figures 13-15 and paragraphs [0071]-[0073]).
Regarding claim 8, the temperature sensor 108 in Deering is positioned adjacent to the transparent window 216 but not in contact with the transparent window to 
Regarding claim 9, the temperature sensor 108 in Deering is connected to a protective switch (inherent to controller 48/224; see at least paras [0071]-[0073] which teaches that the controller adjusts the voltage to the heating element based on temperature sensor measurements) and the protective switch is configured to switch on when temperature measurement of the temperature sensor reaches an on-value and to switch off when the temperature measurement of the temperature sensor reaches an off value (see at least Figures 13-15 and paras [0071]-[0073]).  
Regarding claim 10, as best understood, the on value and the off value in Deering is in the claimed range (see at least Figures 13-15 and paragraphs [0071]-[0073]).
Regarding claim 11, the protective switch in Deering is configured to turn on the heating element and a light source at the same time (inherent function; see at least paragraph [0064]).  
Regarding claim 12, Deering discloses a heating unit for a light assembly comprising: a heating element 232 attached to a transparent window 216 and configured to heat the transparent window; a controller (at least 224,228,248; see Figure 21 and para [0078]) configured to provide electrical power to the heating element 232; and a temperature sensor (at least PTC ink traces 108) connected to the controller, wherein the temperature sensor is positioned adjacent to the transparent window but not in contact with the transparent window to measure induction temperature of the transparent window (see at least Figures 13-15 and 21 and paragraphs [0071]-[0078]; 
Regarding claim 13, the temperature sensor 108 in Deering is connected to a protective switch (inherent to controller 48/224; see at least paras [0071]-[0073] which teaches that the controller adjusts the voltage to the heating element based on temperature sensor measurements) and the protective switch is configured to switch on when temperature measurement of the temperature sensor reaches an on-value and to switch off when the temperature measurement of the temperature sensor reaches an off value (see at least Figures 13-15 and paras [0071]-[0073]).  
Regarding claim 14, as best understood, the on value and the off value in Deering is in the claimed range (see at least Figures 13-15 and paragraphs [0071]-[0073]).
Regarding claim 15, Deering discloses a vehicle headlight assembly comprising: a housing 204 defining an inner volume and having an opening; a transparent window 216 disposed in the opening; a heating unit disposed in the inner volume, wherein the heating unit comprises: a heating element 232 attached to a transparent window 216; a controller (at least 224,228,248; see Figure 21 and para [0078]) configured to provide electrical power to the heating element 232; and a connector (at least 244) disposed between the controller (224,228,248) and the heating element 232, wherein the connector 244 contacts the heating element by a non-fixed connection (see at least Figure 21 and paragraph [0078]; see also Figures 1-5 and paragraphs [0058]-[0063] for teachings of related embodiment).  

Regarding claim 17, the connector 244 in Deering is a compression spring (see at least Figure 21 and para [0078]).
Regarding claim 18, the assembly in Deering further comprises a front cover 240 disposed in the inner volume next to the transparent window, wherein the front cover includes a guide post having a guide tunnel (see at least Figure 21 and two cylindrical tunnels at bottom of 240 for receiving springs 244), and the compression spring 244 is disposed in the guide tunnel (see at least Figure 21).
Regarding claim 19, the front cover 240 in Deering further includes a cavity (see at least Figure 21 and front cavity formed by outer flange for receiving back of heating element (232,236,252)), and a temperature sensor (at least PTC ink traces 108) is in the cavity to measure induction temperature of the transparent window (see at least Figures 13-15 and 21 and paragraphs [0071]-[0078]).
Regarding claim 20, the heating element (232,236,252) in Deering comprises a transparent conductive film (collective 232,236; Examiner additionally notes that paragraph [0070] teaches that the conductive traces 236 themselves can be a transparent conductive film covering the entirety of the transparent substrate/film 232) attached to the transparent window 216; and two contact pads 252 formed on the transparent conductive film on edge regions of the transparent conductive film, wherein the connector 244 includes two compression springs, and each contact pad 252 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082. The examiner can normally be reached Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P GRAMLING/Primary Examiner, Art Unit 2875